MEMORANDUM **
California state prisoner Carlos Tomas Garcia appeals pro se the district court’s order pursuant to 28 U.S.C. § 1915A dismissing his action under 42 U.S.C. § 1983 alleging that prison officials violated his constitutional rights by conducting unwarranted strip searches in areas where others could view the searches. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s order dismissing pursuant to 28 U.S.C. § 1915A(b)(l). See Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.2000). We affirm in part, and reverse in part.
The district court erred by dismissing Garcia’s claim that defendants violated his Eighth Amendment rights when, despite their knowledge that Garcia has a medical condition which prevents him from bending over, defendants required Garcia to bend over during unwarranted strip searches, thus subjecting him to excruciating pain and suffering. See Whitley v. Albers, 475 U.S. 312, 319, 106 S.Ct. 1078, 89 L.Ed.2d 251 (1986). We therefore reverse the district court’s dismissal on this claim, and remand for further proceedings.
The district court correctly found that defendants are entitled to qualified immunity on Garcia’s remaining claims because the constitutional rights allegedly violated are not clearly established. See Somers v. Thurman, 109 F.3d 614, 617 (9th Cir.1997). Accordingly, we affirm the district court’s dismissal of Garcia’s remaining claims.
We reject Garcia’s remaining contentions.
AFFIRMED in part, REVERSED in part, and REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.